Campbell, J.,
delivered the opinion of the court.
The power to remove a guardian duly appointed is conferred by statute to be exercised in a prescribed mode, and it cannot be done except in pursuance of law. If the sureties upon a guardian’s bond apprehend danger, and petition for the guardian to be required to give a new bond, and, after notice to the guardian, an order is made for him to give a new bond, “ in case of refusal to comply, he shall be removed from office and another guardian appointed.” Acts 1876, p. 190, § 40. An order requiring a new bond must be made; an opportunity must be afforded to comply; refusal to comply must be ascertained, and then the removal may be made ; but an order of removal, made before default in the requirement to give a new bond, is without authority of law, and void. A judgment which the court has no authority by law to render is void. It matters not what is the grade of the court, if it transcends its lawful authority its act is void. Removal from the guardianship is a consequence of refusal to comply with the order to give a new bond. It is proper to make an order nisi, but unless this be followed by an absolute judgment of removal, the position of the guardian remains unaffected, and his acts as *782guardian are valid. In this case it appears that, notwithstanding the order to give a new bond, which also removed the guardian in terms, by anticipation, he continued to act as guardian, and, as such, applied for and obtained an order to sell real estate. He was thus recognized as still guardian by the court which had made the order of removal. Whether this was in ignorance or forgetfulness of the order of removal or in disregard of it is not material. The order of removal, being without authority of law in the circumstances in which it was made, was a nullity, and the court did right to act in disregard of it. We are not unmindful of the presumption to be indulged in favor of the judgment of the Chancery Court, where it has jurisdiction of the subject-matter, and the person to be affected by a proceeding ; but, as to the order removing the guardian, there is no room for presumption. The record shows the facts, and that the court made an order which it had no legal right to make at the time it was made. If the record showed that the guardian had been removed for refusal to comply with an order to give a new bond, made after due notice to him, the removal would be upheld. But the showing is that the power to remove was exerted, not for a refusal by the guardian to comply with the requirement to give a new bond, but because he might refuse so to do. It was not ascertained and determined that he had refused to comply, but he was removed by words in prcesenti, if he should not thereafter within ten days comply. A judgment is the sentence of the law upon existing facts and not upon what may or may not thereafter occur. A guardian may be legally removed for an ascertained failure to comply with an order legally made, requiring him to give a new bond, but not because he may not in future comply with such an order. Failure to comply must be ascertained and declared before the exercise of the power of removal. Here there was no such ascertainment. There was no appointment of another guardian, but there was a subsequent recognition of McGowan as guardian, and an order of sale of real estate made on his application. We conclude that McGowan continued to be the guardian.

Decree affirmed.